*Copyright©2008, SCOLR Pharma, Inc. 1 *May SCOLR Pharma, Inc. Amex:DDD Self Correcting Oral Linear Release - Enabling Technologies for Oral Medications SCOLR Pharma CDT® is a registered trademark of SCOLR Pharma, Inc.SCOLR & CDT logo and design are trademarks of SCOLR Pharma, Inc. *Copyright©2008, SCOLR Pharma, Inc. 2 *May SCOLR Pharma, Inc. Amex:DDD Forward-Looking Statements §This presentation contains forward-looking statements within themeaning of the Private Securities Litigation Reform Act of 1995that involve significant risks and uncertainties. These statementsrepresent management’s present expectations of future eventsand are subject to a number of important factors that could causeactual results to differ materially from those described in theforward-looking statements. §Please refer to the risk factors and other cautionary languageincluded in our reports and other filings with the Securities andExchange Commission and available on our website. §We assume no obligation to update these forward-lookingstatements. *Copyright©2008, SCOLR Pharma, Inc. 3 *May SCOLR Pharma, Inc. Amex:DDD *Kalorama Information 2007 (Cited by In-PharmaTechnologist.com 1-17-2007 SCOLR Pharma: A Differentiated Oral Drug DeliveryCompany §Proprietary, validated technology - CDT® platform §Greater extended-release flexibility §Enhanced bioavailability §Less complex/cost-effective formulations §Develops, licenses and commercializes novel products withsignificant market potential §Distributed risk pipeline of internal and partnered targets withsignificant market potential §Significant partnerships include §Dr.
